Title: To John Adams from Rev. John Disney, 24 August 1807
From: Disney, Rev. John
To: Adams, John



Dear Sir.
The Hyde, near Ingatestone. August 24. 1807.

Among the papers of my late friend Mr.mr Brand-Hollis; I have been greatly gratified by the perusal of several letters from you, and by two from Mrs. Adams addressed to him.
It is probable that I may print a Memoir of my munificent friend, in which I should greatly wish to introduce these letters, in testimony of the friendship which subsisted between the parties, and from my conviction of their good principles, and their doing honor to the writers. But I am reluctant to take this liberty without previously asking Mrs Adams and your leave to make this use of them: and I hope such discretionary leave will not be denied me.
I had lately the pleasure of seeing Mr. Buckminster of Boston at the Hyde. From the high regard he expressed for you, I presume he is well known to you. I beg my best respects to him. I greatly regretted he made so short a stay with me.
The situation of our two countries must be alarming to each. But I trust that all serious misunderstanding will be done away by our respective rulers.—War will not afford any evidence of the justice of either side, but materially injure both.
I have been resident here since January 1805, and employed nearly the whole of my time in restoring the devastations of time, but wish a special regard to the designs of my friend.—The walk in which I pass Mr. and Mrs. Adams has been enlarged—neatly fenced, and the plantations deepened. The two respected pines are improved in situation as well as in their growth.
My family self unite in best regards to Mr. and Mrs. Adams and to Col. Smith, and I am / Dear Sir, your obliged and obedient humble servant

John Disney